t c no united_states tax_court william f urbano and flota l urbano petitioners v commissioner of internal revenue respondent docket no 14466-02l filed date following r’s audit of ps’ through federal_income_tax returns r’s revenue_agent a prepared a form 4549-cg income_tax examination changes that listed dollar_figure as the total amount of federal income taxes penalties and interest ps owed for those years ps signed the form consenting to r’s immediate_assessment and collection of the dollar_figure and waiving their right to challenge in this court the findings of a contained in that form and delivered the signed form to a with a check for the stated amount subsequently r determined that a had understated the interest due for by prematurely taking into account net_operating_loss nol carrybacks to that year in disregard of sec_6601 i r c r determined that ps were liable for recalculated interest of dollar_figure for instead of dollar_figure as originally calculated by a and filed a notice_of_federal_tax_lien to secure ps’ payment of dollar_figure of that interest considered by r still to be owed for as of the time of the lien’s filing at the hearing held under sec_6320 i r c ps challenged the existence and amount of the interest underlying the lien and alternatively requested an abatement of interest under sec_6404 and e i r c r’s office of appeals o upheld r’s recalculation of the interest as correct and sustained r’s filing of the lien as proper held ps’ waiver in the form 4549-cg does not preclude ps from challenging in this proceeding the existence and amount of interest underlying the lien held further under sec_6330 and d i r c as made applicable by sec_6320 i r c this court has jurisdiction to decide ps’ alternative claims that r’s recalculation of interest for was incorrect and r is precluded from collecting the amount reflected in the recalculation held further ps’ interest for must be computed by taking their nol carrybacks into account at the times set forth in sec_6601 i r c the fact that a listed in the form 4549-cg a lower amount of interest for and that ps paid that lower amount does not preclude r from now collecting the proper amount of interest held further ps do not qualify for an abatement of interest under sec_6404 or e i r c william f urbano and flota l urbano pro sese karen nicholson sommers for respondent opinion laro judge this case is before the court for decision without trial see rule petitioners petitioned the court under sec_6330 as made applicable by sec_6320 sec_1 rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated section references are to the applicable versions of the internal_revenue_code to review the determination of respondent’s office of appeals appeals sustaining respondent’s filing of a notice_of_federal_tax_lien nftl respondent filed the nftl to secure the payment of dollar_figure shown in his records to be due from petitioners as of date with respect to their federal_income_tax the dollar_figure is all attributable to interest disputed interest that respondent assessed on date respondent’s records show that petitioners’ liability for has increased to dollar_figure as of date to reflect fees and collection costs of dollar_figure which respondent recorded on date and unassessed accrued interest of dollar_figure petitioners argue that they are not liable for the disputed interest because they promptly paid respondent the dollar_figure for federal income taxes penalties and interest that the revenue_agent who audited their through federal_income_tax returns had agreed with them was their total federal_income_tax liability for those years the revenue_agent had set forth the dollar_figure on a form 4549-cg income_tax examination changes which petitioners promptly signed and returned to the revenue_agent with their payment respondent’s service_center in fresno california service_center later concluded that the revenue_agent had understated the amount of interest petitioners owed by prematurely taking into account net_operating_loss nol carrybacks to in disregard of sec_6601 we decide first whether petitioners may challenge in this proceeding the existence and amount of the disputed interest we hold they may we decide second whether we are empowered to decide petitioners’ alternative claims that the service center’s recalculation of interest for was incorrect and respondent is precluded from collecting the amount reflected in the recalculation we hold we are we decide third whether the amount of the disputed interest without consideration of any abatement thereof equals as of the time of the lien the amount then sought by respondent we hold it does we decide fourth whether any of the disputed interest qualifies for abatement under sec_6404 or e we hold it does not background the facts in this background section are obtained from the parties’ stipulation of facts the exhibits submitted therewith and the pleadings petitioners resided in monarch beach california when their petition was filed petitioners’ federal_income_tax return reported for that year that petitioners had negative total income of dollar_figure negative taxable_income of dollar_figure and federal_income_tax of zero the return reported that the computation of total income included interest_income of dollar_figure capital losses totaling dollar_figure deductible rental and partnership losses totaling dollar_figure and nol carryovers totaling dollar_figure the return also reported that petitioners had sold their home during at a gain of dollar_figure and that they planned on replacing the home within the applicable_period of sec_1034 on or about date petitioners amended their return primarily to recognize dollar_figure of the gain realized on the sale of their home and to offset that gain by dollar_figure of nols inclusive of the previously mentioned dollar_figure dollar_figure reportedly from dollar_figure reportedly from and dollar_figure reportedly from the amended_return reported that petitioners’ federal_income_tax liability for continued to be zero respondent’s revenue_agent audited petitioners’ through federal_income_tax returns and concluded his audit on or about date with the issuance of a letter to petitioners’ representative sam bellavia c p a bellavia that letter was accompanied by a form 4549-cg with supporting schedules completed by the revenue_agent as to his audit of petitioners’ through tax returns the letter and the form 4549-cg inclusive of the supporting schedules informed bellavia of the revenue agent’s adjustments to petitioners’ through tax returns and the revenue agent’s conclusion that of the dollar_figure dollar_figure was from dollar_figure was from and dollar_figure was from those adjustments resulted in the following additional tax penalties and interest alternative_minimum_tax dollar_figure dollar_figure sec_6662 accuracy-related_penalty dollar_figure dollar_figure interest computed until date dollar_figure dollar_figure dollar_figure dollar_figure as to the revenue_agent listed on the form 4549-cg and the supporting schedules that he had determined the following adjustments as increases or decreases to the taxable_income petitioners reported on their return capital_gain dollar_figure sec_465 limited at risk big_number itemized_deductions big_number nol_carryback from big_number nol_carryback from big_number big_number the revenue agent’s letter to bellavia advised bellavia to discuss the adjustments with petitioners and if acceptable to them to have them sign and date the form 4549-cg and return it to the revenue_agent the letter stated that it would be appreciated if they petitioners would remit the balance due of dollar_figure dollar_figure dollar_figure at that time on date petitioners signed the form 4549-cg and returned it to the revenue_agent with a check for dollar_figure the form 4549-cg stated immediately above their signatures consent to assessment and collection -- i do not wish to exercise my appeal rights with the internal_revenue_service or to contest in united_states tax_court the findings in this report therefore i give my consent to the immediate_assessment and collection of any increase in tax and penalties and accept any decrease in tax and penalties shown above plus additional interest as provided by law it is understood that this report is subject_to acceptance by the district_director subsequently respondent transferred the case to the service_center for assessment following its review of the form 4549-cg and supporting schedules the service_center concluded that the revenue_agent had understated the amount of interest due for by prematurely netting the nol carrybacks from and against the adjustments for the service_center determined that the deficiency and related interest for were dollar_figure and dollar_figure respectively on date respondent filed the nftl to secure the payment of the disputed interest of dollar_figure shown in his records still to be due from petitioners as of date with respect to their federal_income_tax respondent had assessed all of this interest on date petitioners requested a hearing under sec_6320 as to this filing and appeals later held that hearing with bellavia at the hearing petitioners challenged the existence and amount of the interest the reduction in interest from dollar_figure to dollar_figure was attributable to dollar_figure of interest that was included in petitioners’ payment of dollar_figure dollar_figure of overpayment credits that were applied from and and dollar_figure of interest abated on date in connection with respondent’s same-day tax abatement of dollar_figure from the nol_carryback respondent on date had abated dollar_figure of tax for the nol_carryback underlying the lien and sought an abatement of interest under sec_6404 and e appeals concluded that the interest underlying the lien was calculated correctly appeals without giving any consideration to petitioners’ request for an abatement of interest also concluded that the interest as calculated was due and accordingly that the lien was proper appeals noted in the notice_of_determination that petitioners agreed with the revenue agent’s adjustments to their income as originally reported that these adjustments exclusive of the nol carrybacks resulted in a dollar_figure deficiency for and that the revenue_agent had improperly applied the nol carrybacks in his calculation of statutory interest for in connection with the hearing appeals delivered to bellavia a statement detailing respondent’s computation of the disputed interest and a copy of sec_6601 the relevant statutory provision discussion we start our analysis with a discussion of our jurisdiction to decide this case whether we have jurisdiction over the subject matter of a case is an issue that either party thereto or this or an appellate court sua sponte may raise at any time the failure to question our jurisdiction is not a waiver of the right to do so for if we lack jurisdiction over an issue we do not have the power to decide it ins corp of ireland ltd v compagnie des bauxites de guinee 456_us_694 114_tc_268 affd 22_fedappx_837 9th cir the internal_revenue_code provides for our jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 94_tc_1 85_tc_527 see also sec_7442 here the relevant jurisdictional provision is found in sec_6330 by cross-reference from sec_6320 sec_6320 and sec_6330 entitle taxpayers such as petitioners whose property is subject_to a federal_tax_lien to appeal a determination made by appeals sustaining the propriety of that lien sec_6330 provides that the appeal shall be to the tax_court and the tax_court shall have jurisdiction with respect to such matter sec_6330 provides that the appeal shall be to a federal district_court if the tax_court does not have jurisdiction of the underlying tax_liability we have previously construed sec_6330 as granting us jurisdiction over a lien case brought under sec_6320 when it involves a type of tax that we normally consider in a deficiency case even if the lien case does not involve a deficiency in that type of tax see 122_tc_1 while the type of tax here is federal_income_tax a tax that we normally consider in a deficiency case petitioners do not dispute their liability for the federal_income_tax respondent determined for petitioners dispute only respondent’s assessment of the statutory interest related to the tax respondent computed that interest under sec_6601 we generally lack jurisdiction over issues concerning interest computed under sec_6601 121_tc_147 we have jurisdiction to redetermine such interest primarily in two types of situations first sec_7481 authorizes the court to redetermine an overpayment of interest if a taxpayer timely petitions the court to do so id pincite second sec_6404 authorizes the court to review for an abuse_of_discretion the commissioner’s refusal to abate interest under sec_6404 112_tc_19 as relevant herein sec_6404 gives the commissioner the discretion to abate the assessment of interest on any deficiency attributable to any error or delay by an officer_or_employee of the internal_revenue_service in performing a ministerial_act or any payment of any_tax described in sec_6212 to the extent that any error or delay in payment is attributable to the officer’s or employee’s being erroneous or dilatory in performing a ministerial_act in addition sec_6404 gives the sec_6404 was amended by sec_301 and of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 to permit the commissioner to abate interest with respect to an unreasonable error or delay resulting from managerial or continued commissioner the discretion to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof that is excessive in amount as one limitation to the latter provision sec_6404 provides that a taxpayer may not file a claim_for_abatement in respect of an assessment of any income estate or gift_tax imposed under subtitle a or b petitioners’ representative at the administrative hearing was not an attorney and they are appearing before this court pro sese we understand them to have asserted at the administrative hearing that they are not liable for the disputed interest because the revenue_agent forgave that interest in settlement of their case and respondent assessed that interest without notifying them beforehand we also understand them to have asserted at the administrative hearing that if they are liable for the disputed interest respondent should have abated this interest under sec_6404 as inequitable and unjust or under sec_6404 as attributable to an error or delay by the internal_revenue_service in performing a ministerial_act we understand petitioners to be making here allegations similar to those that they made at the administrative hearing we conclude that petitioners’ petition to this court i sec_4 continued ministerial acts that amendment does not apply here in that it is effective for interest accruing on deficiencies for taxable years beginning after date id in part a request under sec_6404 for an abatement of interest thus given that we have jurisdiction to review a taxpayer’s claim for any abatement of interest under sec_6404 woodral v commissioner supra pincite we hold that we have jurisdiction in the instant case to review the determination of appeals as to petitioners’ underlying tax_liability consisting of the disputed interest see 115_tc_329 we note in this regard that petitioners have never received a notice_of_deficiency for nor have they otherwise had a previous opportunity to challenge the disputed interest respondent argues that petitioners may not in this proceeding challenge their underlying tax_liability consisting of the disputed interest according to respondent petitioners waived their right to challenge this liability when they signed form 4959-cg we disagree the form 4549-cg petitioners signed states that they were waiving their right to contest in this court the findings set forth in that form we read nothing in the form 4549-cg signed by petitioners that precludes them from challenging in this proceeding respondent’s finding made after the execution of form 4549-cg that petitioners are liable for the disputed interest of dollar_figure although the dollar_figure was interest as provided by law it was not among the findings set forth on the form to the contrary dollar_figure of interest was listed on form 4549-cg as due for respondent relies erroneously on 117_tc_324 there the taxpayers petitioned this court under sec_6330 requesting solely that we redetermine their tax_liability the taxpayers had previously signed a form_4549 income_tax examination changes waiving their right to contest in this court the commissioner’s finding of that liability we held that the taxpayers were precluded from challenging this finding by virtue of their waiver id pincite here by contrast the disputed interest was not a finding included within the form 4549-cg petitioners signed the disputed interest was not even known by either them or respondent to have existed at that time we turn to the service center’s recalculation of the disputed interest underlying the lien neither party has challenged our jurisdiction to decide petitioners’ claim that the amount of that interest is not the correct amount of interest that accrued on petitioners’ deficiency for nor has either party challenged our jurisdiction to decide petitioners’ claim that if it is the proper amount then respondent has compromised that amount to the lesser amount of interest already paid_by petitioners for still we believe that it is incumbent upon us to discuss our jurisdiction as to both of these matters petitioners are through their petition invoking the jurisdiction that congress provided to us in sec_6330 as made applicable by sec_6320 pursuant to sec_6330 we are empowered to redetermine the amount of an underlying tax_liability whenever that liability is properly at issue and is for the type of tax that we normally consider in a deficiency proceeding 116_tc_60 see also sec_6330 here the type of tax at issue is interest for which the parties in part dispute the appropriateness of an abatement under sec_6404 the fact that we are not specifically authorized by sec_6404 to redetermine interest but are specifically empowered only to decide the appropriateness of an abatement thereunder does not mean that we also lack jurisdiction under sec_6330 to make such a redetermination in a lien proceeding such as this we have held that our jurisdiction under sec_6330 allows us in a lien or levy proceeding to redetermine an underlying tax_liability that is entirely self-assessed although the liability is not a deficiency 122_tc_1 cf sec_6213 we do not read sec_6330 as empowering us to decide only whether petitioners are entitled to an abatement of interest thus remitting them to a federal district_court lawsuit if they wish to challenge their interest liability on another ground added expense would be borne by petitioners and respondent alike in connection with such a subsequent lawsuit in a federal district_court and it would be an inefficient use of the judiciary’s limited resources to require that petitioners’ liability for interest be tried in two courts instead of one where as here the existence and amount of an underlying tax_liability is properly at issue in an appeal brought under sec_6330 we review the taxpayer’s liability de novo 114_tc_604 petitioners do not in their papers include any calculation of disputed interest but simply set forth two reasons in support of their claim that their interest liability is now zero petitioners argue first that the form 4549-cg conclusively determined their liability for federal_income_tax inclusive of penalty and interest and that respondent is now barred from making any additional_assessment for that year petitioners argue second that the assessment for the disputed interest is invalid in that they were not informed about that interest before the assessment was made we disagree with both of petitioners’ arguments as to the first argument it is firmly established that sec_7121 sets forth the exclusive means by which an agreement between the commissioner and a taxpayer concerning the latter’s tax_liability may be accorded finality e g 65_tc_351 sec_7121 authorizes the commissioner to enter into a written_agreement with any person with respect to any_tax for any taxable_period and provides that such an agreement shall be final and conclusive if approved by the secretary see sec_7121 and b see also sec_7701 sec_301_7121-1 proced admin regs provides that all such agreements shall be executed on forms prescribed by the internal_revenue_service the commissioner has prescribed for this purpose two forms namely form_866 agreement as to final_determination of tax_liability and form_906 closing_agreement form_866 is used to determine conclusively a taxpayer’s total_tax liability for a taxable_period form_906 is used if an agreement relates to one or more separate items affecting the tax_liability of a taxpayer sec_601_202 statement of procedural rules petitioners did not execute either a form_866 or a form_906 they executed form 4549-cg form 4549-cg is not an agreement entered into under sec_7121 see hudock v commissioner supra pincite nor does the form 4549-cg at hand contain any language purporting to be respondent’s agreement concerning any or all of petitioners’ liability for tax penalty or interest in fact the form 4549-cg petitioners signed does not constitute an agreement by respondent to anything at all it merely reflects petitioners’ consent to respondent’s immediate_assessment and collection of the taxes penalties and interest included therein although we understand petitioners to contend credibly that they believed that they were entering into an agreement to settle their liability when they executed the form 4549-cg such a unilateral belief on their part does not satisfy the requirements of sec_7121 nor were the requirements of that section met simply because respondent accepted petitioners’ check in the amount listed on form 4549-cg as the total_tax penalties and interest for and the other years under audit see 33_tc_298 see also 510_f2d_112 5th cir 299_f2d_600 4th cir we also disagree with petitioners’ second argument that the assessment for the disputed interest is invalid in that they were not informed about that interest before it was assessed petitioners concede that the assessment was timely we find no provision in the internal_revenue_code that would require any such prior notification interest on a federal_income_tax liability generally begins to accrue from the last date prescribed for payment of that tax and continues to accrue compounding daily until payment is made see sec_6601 sec_6622 in the case of an income_tax deficiency that is later reduced or eliminated by a carryback of an nol sec_6601 authorizes the commissioner to collect deficiency_interest from taxpayers such as petitioners whose deficiencies are eliminated by nol carrybacks sec_6601 which codifies the principle announced in 338_us_561 that a taxpayer is liable for interest on a deficiency until the deficiency is paid or otherwise abated provides that a reduction in tax by reason of a carryback of an nol does not affect the computation of statutory interest due for the period ending with the filing_date for the taxable_year in which the nol arose the revenue_agent did not apply sec_6601 in his computation of the disputed interest the service_center did in accordance with the mandate of sec_6601 the service_center computed petitioners’ interest for by treating the carrybacks from and as if they had arisen on date and respectively we have reviewed the specifics of the service center’s computation and we agree with that computation thus absent an abatement of any or all of the disputed interest petitioners are liable for the amount of interest determined by the service_center respondent argues that petitioners do not qualify for an abatement of interest under sec_6404 we agree petitioners do not qualify for an abatement of interest under sec_6404 given that this case is one in respect of an assessment of income_tax imposed under subtitle a see sec_6404 see also 54_f3d_432 7th cir 13_f3d_54 2d cir asciutto v commissioner tcmemo_1992_564 affd per order 26_f3d_108 9th cir petitioners also do not qualify for an abatement of interest under the applicable version of sec_6404 such an abatement requires the occurrence of a ministerial_act and the revenue agent’s disregard of sec_6601 results not from a ministerial_act but from a misapplication of federal tax law see sec_301_6404-4 and proced admin regs in sum we hold for respondent as to all of the substantive matters in dispute in so doing we have considered all arguments made by the parties and have found those arguments not discussed herein to be irrelevant and or without merit accordingly decision will be entered for respondent
